Citation Nr: 0610342	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The appellant had active duty for training in the Army 
National Guard of North Dakota and as a reserve of the Army 
from October 1960 to June 1966.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (the RO).  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  Bilateral hearing loss was not demonstrated until many 
years following service and is not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The September 2004 statement of 
the case, the May 2004 notice of the RO rating decision, and 
a March 2004 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in March 2004, the veteran was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board notes that the March 2004 letter was sent to the 
appellant prior to the May 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board also notes that the March 2004 letter expressly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Moreover, the veteran, in response to the March 2004 letter, 
signed a statement, which was received at the RO in March 
2004, indicating that he had no further evidence to submit.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  As the present appeal 
involves the issue of service connection for bilateral 
hearing loss, VA believes that the Dingess/Hartman analysis 
must be applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for bilateral 
hearing loss, but there has been no notice of the types of 
evidence necessary to demonstrate the severity of the 
disability or establish an effective date for any service 
connection granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in March 2004 in which it advised the 
veteran of the need to submit evidence demonstrating the 
existence of his claimed disability.  The Board notes that 
for claims concerning hearing loss, including this claim on 
appeal, evidence showing disability also evaluates the 
severity of disability.  Since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss, any questions 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Service medical records and 
private medical records have been obtained from every source 
identified by the veteran and are associated with the claims 
folder.  Although the veteran has not been afforded a VA 
examination as to the bilateral hearing loss issue, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with this claim.


Analysis

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active service 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, as well as 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Specifically, the Court has indicated that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, 
certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran contends that exposure to machine gun noise 
during military service resulted in bilateral hearing loss.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies, 500, 1000, 2000, 3000, or 4000 Hertz, are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
The results of hearing tests conducted in May 2003 and 
December 2003 reveal auditory thresholds of greater than 40 
decibels for several of the relevant frequencies in each ear.  
However, the record provides no indication of hearing loss 
during service or for many years after discharge.  A June 
1960 enlistment examination, a March 1961 separation 
examination, and a January 1965 retention examination do not 
appear to indicate any pertinent abnormalities, nor is any 
hearing loss noted.  Whispered and spoken voice tests 
administered during these examinations all registered scores 
of "15/15" in each ear, and the in-service reports 
expressly noted the veteran to have no defects regarding his 
ears.  

The veteran contends that hearing loss disability began in 
June 1965 and that he has been treated by a private clinic 
since that time.  However, the record contains no 
corroborating reports of treatment or complaints of hearing 
loss until the May 2003 hearing test, which was conducted 
almost 40 years after discharge from service.  Additionally, 
the whispered and spoken voice test from January 1965, five 
months before the indicated onset of hearing loss disability, 
indicated the veteran's hearing was normal and documented no 
complaints of hearing loss disability.

Moreover, there is no competent evidence in the record 
suggesting a causal link between the veteran's current 
hearing loss and his service.  In addition to military 
service, private clinic records note that the veteran has a 
history of hunting and working around loud noises.  His 
medical records, however, provide no opinion or speculation 
as to the likely cause of the veteran's hearing loss.  The 
Board is thus presented with an evidentiary record which does 
not show chronic hearing loss during service, or for many 
years thereafter.  The Board acknowledges that, by advancing 
this claim, the veteran himself may be asserting that his 
current hearing loss is causally linked to his service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Because there is no competent evidence suggesting a causal 
link between the veteran's hearing loss and his service, and 
because of the length of time following service prior to any 
medical evidence of hearing loss, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


